Exhibit 10.1

 

GRAPHIC [g113521ka01i001.jpg]

 

April 30, 2015

 

Simon Biddiscombe



Dear Simon,

 

On behalf of MobileIron, Inc. (the “Company”), I am pleased to offer you the
position of Interim Chief Financial Officer.  Speaking for myself, as well as
the other members of the Company’s management team, we are all very impressed
with your credentials and we look forward to your future success in this
position.

 

The terms of your new interim full-time position with the Company are as set
forth below:

 

1.                                      Position.

 

(a)  Your position will be Interim Chief Financial Officer, working out of the
Company’s headquarters office.  This is a full-time position. You will report to
the Chief Executive Officer.  Your initial responsibilities will include but not
be limited to (i) leading and executing the business strategy and financial
strategy in conjunction with the Chief Executive Officer, (ii) being responsible
for all financial planning, execution, and operations of the Company,
(iii) raising capital from and managing relationships with the private and
public markets, (iv) leading the management team in establishing and
operationalizing business metrics across the Company to enable the executive
team to deliver on Company goals, (v) leading and driving key business decisions
and execution across the organization, (vi) building a world-class financial and
operational team, and (vii) assuming a leadership position in the Company and
exercising business judgment on the executive team for the Company.

 

(b)  You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During the term of your
employment, you further agree that you will devote all of your business time and
attention to the business of the Company, the Company will be entitled to all of
the benefits and profits arising from or incident to all such work services and
advice, you will not render commercial or professional services of any nature to
any person or organization, whether or not for compensation, without the prior
written consent of the Company, and you will not directly or indirectly engage
or participate in any business that is competitive in any manner with the
business of the Company.  Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations, or from owning no more than one
percent (1%) of the outstanding equity securities of a corporation whose stock
is listed on a national stock exchange.

 

--------------------------------------------------------------------------------


 

2.                                      Start Date.  Subject to fulfillment of
any conditions imposed by this letter agreement, you will commence this new
position with the Company on or before May 11, 2015 (the “Start Date”).

 

3.                                      Proof of Right to Work.  For purposes of
federal immigration law, you will be required to provide to the Company
documentary evidence of your identity and eligibility for employment in the
United States.  Such documentation must be provided to us within three business
days of your date of hire, or our employment relationship with you may be
terminated.

 

4.                                      Compensation.  You will be paid at the
rate of USD $27,083/month. (which is equivalent to USD $325,000/year, on an
annualized basis), less payroll deductions and withholdings (the “Base Salary”),
payable pursuant to the Company’s regular payroll practices.  You will be
eligible to earn an incentive bonus of 45% (“Incentive Bonus”) of your Base
Salary as part of the executive bonus plan, which bonus will be prorated for
fiscal year 2015. In addition you will be eligible for a $40,000 signing bonus
(“Signing Bonus”) which will be payable in two equal payments of $20,000. The
first payment of $20,000 will be made the first pay period after your start
date. The second payment will be made the first pay period after you complete 90
days of employment. Should you earn the Incentive Bonus above, the above
Starting Bonus will be deducted from the Incentive Bonus payout.

 

5.                                      Stock Option and RSU Grant.  In
connection with the commencement of your employment and subject to the approval
of the Company’s Board of Directors, you will be granted an option to purchase
210,000 shares (“Option Shares”) of Common Stock of the Company and granted
100,000 Restricted Stock Unit Awards (“RSU Awards”) of Common Stock of the
Company. The Option Shares will have an exercise price equal to the fair market
value of the Common Stock on the date of the grant.  The Option Shares will vest
at the rate of 1/48 of the total number of the Option Shares on each monthly
anniversary of your Vesting Commencement Date (as defined in your Stock Option
Agreement, which date will be your Start Date, as defined above) until either
your Option Shares are fully vested or your employment ends, whichever occurs
first. The Option Shares will be subject to the terms of the Company’s 2014
Equity Incentive Plan (the “Equity Plan”) and the Stock Option Agreement between
you and the Company.  The RSU Awards will vest ratably over four years on each
Quarterly Vesting Date (see below) that is in the same calendar quarter as each
quarterly anniversary of your employment Start Date until the RSU Awards are
totally vested, subject to your continued employment on each such Quarterly
Vesting Date.  The Quarterly Vesting Dates are February 20, May 20, August 20,
and November 20 of each year.  The grant RSU Award grant will be subject to the
terms of the Equity Plan and the RSU Award Agreement between you and the
Company.

 

6.                                      Benefits.

 

(a)                                 Insurance Benefits.  The Company will
provide you with the opportunity to participate in the standard benefits plans
currently available to other Company employees, subject to any eligibility
requirements imposed by such plans. In addition, you will be eligible to
participate in the Company’s Severance Benefit Plan.

 

--------------------------------------------------------------------------------


 

(b)                                 Vacation; Sick Leave.  You will be entitled
to paid time off according to the Company’s standard policies.

 

(c)                                  Commuting Expenses.  The Company will
reimburse you for reasonable out-of-pocket expenses incurred by you in
connection with your commute to Mountain View, CA from Orange County, including
reasonable coach class airfare, ground transportation and lodging for yourself.
Ordinary course meals and entertainment-related expenses will not be
reimbursed.  Your right to reimbursement is subject to timely submission of
appropriate documentary evidence of expenses incurred in accordance with the
Company’s reimbursement policies in effect from time to time. Any reimbursements
will be paid to you within 30 days after the date you submit receipts for the
expenses, provided you submit those receipts within 45 days after you incur the
expense.

 

7.                                      Confidential Information and Invention
Assignment Agreement/ Employee Handbook.  Your acceptance of this offer and
commencement of employment with the Company is contingent upon your execution,
and delivery to an officer of the Company, of the Company’s Confidential
Information and Invention Assignment Agreement, a copy of which is enclosed for
your review and execution (the “Confidentiality Agreement”), prior to or on your
Start Date.  As a Company employee, you will be expected to abide by Company
rules and policies, and acknowledge in writing that you have read the Company’s
Employee Handbook.

 

8.                                      At-Will Employment.  Your employment
with the Company will be on an “at will” basis, meaning that either you or the
Company may terminate your employment at any time and for any reason, with or
without cause or advance notice.

 

9.                                      No Conflicting Obligations.  You
understand and agree that by accepting this offer of employment, you represent
to the Company that your performance will not breach any other agreement to
which you are a party and that you have not, and will not during the term of
your employment with the Company, enter into any oral or written agreement in
conflict with any of the provisions of this letter or the Company’s policies.
 You are not to bring with you to the Company, or use or disclose to any person
associated with the Company, any confidential or proprietary information
belonging to any former employer or other person or entity with respect to which
you owe an obligation of confidentiality under any agreement or otherwise.  The
Company does not need and will not use such information and we will assist you
in any way possible to preserve and protect the confidentiality of proprietary
information belonging to third parties.  Also, we expect you to abide by any
obligations to refrain from soliciting any person employed by or otherwise
associated with any former employer and suggest that you refrain from having any
contact with such persons until such time as any non-solicitation obligation
expires.

 

10.                               Background check. This offer is contingent
upon a background check clearance.

 

11.                               Entire Agreement.  This letter, together with
the Confidentiality Agreement, sets forth the entire agreement and understanding
between you and the Company with respect to your employment and supersedes all
prior agreements and promises made to you by anyone, whether oral or written. 
This letter (and your employment at will status) may not be modified or

 

--------------------------------------------------------------------------------


 

amended except by a written agreement, signed by an officer of the Company,
although the Company reserves the right to modify unilaterally your work
location, compensation, benefits, job title and duties, and reporting
relationships.  This letter will be governed by the laws of the State of
California without regard to its conflict of laws provision.

 

We are all delighted to be able to extend you this offer and look forward to
working with you.  To indicate your acceptance of the Company’s offer, please
sign and date this letter in the space provided below and return it to me, along
with a signed and dated copy of the Confidentiality Agreement.  This offer will
terminate if not accepted by you on or before       .

 

Very Truly Yours,

 

 

MobileIron, Inc.

 

 

 

 

 

 

 

 

/s/ Bob Tinker

 

 

Signature

 

 

 

 

 

 

 

 

Bob Tinker — Chief Executive Officer

 

 

Printed Name and Title

 

 

 

 

 

 

 

 

April 30, 2015

 

 

Date

 

 

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

/s/ Simon Biddiscombe

 

 

Employee Signature

 

 

 

 

 

 

 

 

April 30, 2015

 

 

Date

 

 

 

 

 

 

 

 

May 11, 2015

 

 

Start Date

 

 

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL INFORMATION AND INVENTION ASSIGNMENT AGREEMENT

 

As a condition of my becoming employed (or my employment being continued) by
MobileIron, Inc., a Delaware corporation (the “Company”), and in consideration
of my employment relationship with the Company and my receipt of the
compensation now and hereafter paid to me by the Company, I agree to the
following:

 

1.       Employment Relationship.  I understand and acknowledge that this
Agreement does not alter, amend or expand upon (i) any rights I may have to
continue in the employ of, or (ii) the duration of my employment relationship
with, the Company under any existing agreements between the Company and me or
under applicable law.  Any employment relationship between the Company and me,
whether commenced prior to or upon the date of this Agreement, shall be referred
to herein as the “Relationship.”

 

2.       At-Will Relationship.  I understand and acknowledge that the
Relationship is and shall continue to be at-will, meaning that either I or the
Company may terminate the Relationship at any time and for any reason, with or
without cause or advance notice.

 

3.       Confidential Information.

 

(a)      Company Information.  I agree at all times during the Relationship and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company to the extent necessary to perform my obligations to the
Company under the Relationship, or to disclose to any person, firm, corporation
or other entity without written authorization of the Board of Directors of the
Company, any Confidential Information of the Company which I obtain or create. 
I further agree not to make copies of such Confidential Information except as
authorized by the Company.  I understand that “Confidential Information” means
any Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, products, services,
suppliers, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the Relationship), prices and costs, markets, software, developments,
inventions, laboratory notebooks, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing
information, licenses, financial information, budgets, information regarding the
skills and compensation of the Company’s employees, contractors, and any other
service providers of the Company or other business information disclosed to me
by the Company either directly or indirectly in writing, orally or by drawings
or observation of parts or equipment or created by me during the Relationship,
whether or not during working hours.  I understand that Confidential Information
includes, but is not limited to, information pertaining to any aspect of the
Company’s business which is either information not known by actual or potential
competitors of the Company or other third parties not under confidentiality
obligations to the Company, or is otherwise proprietary information of the
Company or its customers or suppliers, whether of a technical nature or
otherwise.  I further understand that Confidential Information does not include
any of the foregoing items which has become publicly and widely known and made
generally available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

 

--------------------------------------------------------------------------------


 

(b)      Prior Obligations.  I represent that my performance of all terms of
this Agreement as an employee of the Company has not breached and will not
breach any agreement with any former employer or other party, including any
agreement to keep in confidence proprietary information, knowledge or data
acquired by me prior or subsequent to the commencement of the Relationship, and
I will not disclose to the Company or use any inventions, confidential or
non-public proprietary information or material belonging to any current or
former client or employer or any other party.  I will not induce the Company to
use any inventions, confidential or non-public proprietary information, or
material belonging to any current or former client or employer or any other
party.

 

(c)      Third Party Information.  I recognize that the Company has received and
in the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and to use it only for certain limited purposes.  I agree to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out my work for the Company consistent with
the Company’s agreement with such third party.

 

4.       Inventions.

 

(a)      Inventions Retained and Licensed.  I have attached hereto, as
Exhibit A, a list describing with particularity all inventions, original works
of authorship, developments, improvements, and trade secrets which were made by
me prior to the commencement of the Relationship (collectively referred to as
“Prior Inventions”), which belong solely to me or belong to me jointly with
another, which relate in any way to any of the Company’s proposed businesses,
products or research and development, and which are not assigned to the Company
hereunder; or, if no such list is attached, I represent that there are no such
Prior Inventions.  If, in the course of the Relationship, I incorporate into a
Company product, process or machine a Prior Invention owned by me or in which I
have an interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, worldwide license (with the right to
sublicense) to make, have made, copy, modify, make derivative works of, use,
sell and otherwise distribute such Prior Invention as part of or in connection
with such product, process or machine.

 

(b)      Assignment of Inventions.  I agree that I will promptly make full
written disclosure to the Company, will hold in trust for the sole right and
benefit of the Company, and hereby assign to the Company, or its designee, all
my right, title and interest throughout the world in and to any and all
inventions, original works of authorship, developments, concepts, know-how,
improvements or trade secrets, whether or not patentable or registrable under
copyright or similar laws, which I may solely or jointly conceive or develop or
reduce to practice, or cause to be conceived or developed or reduced to
practice, during the Relationship (collectively referred to as “Inventions”),
except as provided in Section 4(e) below.  I further acknowledge that all
Inventions which are made by me (solely or jointly with others) within the scope
of and during the Relationship are “works made for hire” (to the greatest extent
permitted by applicable law) and are compensated by my salary, unless regulated
otherwise by the mandatory law of the state of California.  Any assignment of
Inventions (and all intellectual property rights with respect thereto) hereunder
includes an assignment of all moral rights.  To the extent such moral rights

 

--------------------------------------------------------------------------------


 

cannot be assigned to the Company and to the extent the following is allowed by
the laws in any country where moral rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such moral rights, and all claims and
causes of action of any kind against the Company or related to the Company’s
customers, with respect to such rights.  I further acknowledge and agree that
neither my successors-in-interest nor legal heirs retain any moral rights in any
Inventions (and any intellectual property rights with respect thereto).

 

(c)      Maintenance of Records.  I agree to keep and maintain adequate and
current written records of all Inventions made by me (solely or jointly with
others) during the Relationship.  The records may be in the form of notes,
sketches, drawings, flow charts, electronic data or recordings, laboratory
notebooks, and any other format.  The records will be available to and remain
the sole property of the Company at all times.  I agree not to remove such
records from the Company’s place of business except as expressly permitted by
Company policy which may, from time to time, be revised at the sole election of
the Company for the purpose of furthering the Company’s business.  I agree to
return all such records (including any copies thereof) to the Company at the
time of termination of the Relationship as provided for in Section 5.

 

(d)      Patent and Copyright Rights.  I agree to assist the Company, or its
designee, at its expense, in every proper way to secure the Company’s, or its
designee’s, rights in the Inventions and any copyrights, patents, trademarks,
mask work rights, moral rights, or other intellectual property rights relating
thereto in any and all countries, including the disclosure to the Company or its
designee of all pertinent information and data with respect thereto, the
execution of all applications, specifications, oaths, assignments,
recordation’s, and all other instruments which the Company or its designee shall
deem necessary in order to apply for, obtain, maintain and transfer such rights,
or if not transferable, waive such rights, and in order to assign and convey to
the Company or its designee, and any successors, assigns and nominees the sole
and exclusive rights, title and interest in and to such Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto.  I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement until the expiration of the
last such intellectual property right to expire in any country of the world.  If
the Company or its designee is unable because of my mental or physical
incapacity or unavailability or for any other reason to secure my signature to
apply for or to pursue any application for any United States or foreign patents,
copyright, mask works or other registrations covering Inventions or original
works of authorship assigned to the Company or its designee as above, then I
hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications and to do all other
lawfully permitted acts to further the application for, prosecution, issuance,
maintenance or transfer of letters patent, copyright or other registrations
thereon with the same legal force and effect as if originally executed by me.  I
hereby waive and irrevocably quitclaim to the Company or its designee any and
all claims, of any nature whatsoever, which I now or hereafter have for
infringement of any and all proprietary rights assigned to the Company or such
designee.

 

(e)      Exception to Assignments.  I understand that the provisions of this
Agreement requiring assignment of Inventions to the Company do not apply to any
invention which qualifies fully under the provisions of California Labor Code
Section 2870 (attached hereto as Exhibit B).  I

 

--------------------------------------------------------------------------------


 

will advise the Company promptly in writing of any inventions that I believe
meet such provisions and are not otherwise disclosed on Exhibit A.

 

(f)       Government or Third Party.  I agree that, as directed by the
Company, I will assign to a third party, including without limitation the United
States, all my right, title, and interest in and to any particular Company
Invention.

 

5.       Company Property; Returning Company Documents.  I acknowledge and agree
that I have no expectation of privacy with respect to the Company’s
telecommunications, networking or information processing systems (including,
without limitation, stored company files, e-mail messages and voice messages)
and that my activity and any files or messages on or using any of those systems
may be monitored at any time without notice.  I further agree that any property
situated on the Company’s premises and owned by the Company, including disks and
other storage media, filing cabinets or other work areas, is subject to
inspection by Company personnel at any time with or without notice.  I agree
that, at the time of termination of the Relationship, I will deliver to the
Company (and will not keep in my possession, recreate or deliver to anyone else)
any and all devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, materials, flow charts, equipment, other documents or property, or
reproductions of any of the aforementioned items developed by me pursuant to the
Relationship or otherwise belonging to the Company, its successors or assigns. 
In the event of the termination of the Relationship, I agree to sign and deliver
the “Termination Certification” attached hereto as Exhibit C; however, my
failure to sign and deliver the Termination Certificate shall in no way diminish
my continuing obligations under this Agreement.

 

6.       Notification to Other Parties.

 

(a)      Employees.  In the event that I leave the employ of the Company, I
hereby consent to notification by the Company to my new employer about my rights
and obligations under this Agreement.

 

(b)      Consultants.  I hereby grant consent to notification by the Company to
any other parties besides the Company with whom I maintain a consulting
relationship, including parties with whom such relationship commences after the
effective date of this Agreement, about my rights and obligations under this
Agreement.

 

7.       Solicitation of Employees, Consultants and Other Parties.  I agree that
during the Relationship and for a period of twenty-four (24) months immediately
following the termination of the Relationship for any reason, whether with or
without cause, I shall not either directly or indirectly solicit, induce,
recruit or encourage any of the Company’s employees or consultants to terminate
their relationship with the Company, or attempt to solicit, induce, recruit,
encourage or take away employees or consultants of the Company, either for
myself or for any other person or entity.  Further, during the Relationship and
at any time following termination of the Relationship for any reason, with or
without cause, I shall not use any Confidential Information of the Company to
attempt to negatively influence any of the Company’s clients or customers from
purchasing Company products or services or to solicit or influence or attempt to
influence

 

--------------------------------------------------------------------------------


 

any client, customer or other person either directly or indirectly, to direct
his or its purchase of products and/or services to any person, firm,
corporation, institution or other entity in competition with the business of the
Company.

 

8.       Representations and Covenants.

 

(a)      Facilitation of Agreement.  I agree to execute promptly any proper oath
or verify any proper document required to carry out the terms of this Agreement
upon the Company’s written request to do so.

 

(b)      Conflicts.  I represent that my performance of all the terms of this
Agreement does not and will not breach any agreement I have entered into, or
will enter into with any third party, including without limitation any agreement
to keep in confidence proprietary information acquired by me in confidence or in
trust prior to commencement of my Relationship with the Company.  I agree not to
enter into any written or oral agreement that conflicts with the provisions of
this Agreement.

 

(c)      Voluntary Execution.  I certify and acknowledge that I have carefully
read all of the provisions of this Agreement and that I understand and will
fully and faithfully comply with such provisions.

 

9.       General Provisions.

 

(a)      Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to the principles of conflict of laws.

 

(b)      Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein
and merges all prior discussions between us.  No modification or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing signed by both parties.  Any subsequent change or
changes in my duties, obligations, rights or compensation will not affect the
validity or scope of this Agreement.

 

(c)      Severability.  If one or more of the provisions in this Agreement are
deemed void by law, then the remaining provisions will continue in full force
and effect.

 

(d)      Successors and Assigns.  This Agreement will be binding upon my heirs,
executors, administrators and other legal representatives, and my successors and
assigns, and will be for the benefit of the Company, its successors, and its
assigns.

 

(e)      Survival.  The provisions of this Agreement shall survive the
termination of the Relationship and the assignment of this Agreement by the
Company to any successor in interest or other assignee.

 

--------------------------------------------------------------------------------


 

(f)       Remedies.  I acknowledge and agree that violation of this Agreement by
me may cause the Company irreparable harm, and therefore agree that the Company
will be entitled to seek extraordinary relief in court, including but not
limited to temporary restraining orders, preliminary injunctions and permanent
injunctions without the necessity of posting a bond or other security and in
addition to and without prejudice to any other rights or remedies that the
Company may have for a breach of this Agreement.

 

(g)      ADVICE OF COUNSEL.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT. 
THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE
DRAFTING OR PREPARATION HEREOF.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

The parties have executed this Agreement on the respective dates set forth
below:

 

COMPANY:

 

EMPLOYEE:

 

 

 

 

 

 

Bob Tinker- Chief Executive Officer

 

Simon Biddiscombe

Printed Name and Title

 

Printed Name, an Individual

 

 

 

 

 

 

/S/ Bob Tinker

 

/S/ Simon Biddiscombe

Signature

 

Signature

 

 

 

 

 

 

April 30, 2015

 

April 30, 2015

Date

 

Date

 

 

 

415 East Middlefield Road

 

 

Mountain View, CA 94043

 

 

Address

 

Address

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

 

EXCLUDED UNDER SECTION 4

 

Title

 

Date

 

Identifying Number
or Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                 No inventions or improvements

 

                 Additional Sheets Attached

 

Signature of Employee/Consultant:

 

 

Print Name of Employee/Consultant:

 

 

Date:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Section 2870 of the California Labor Code is as follows:

 

(a)      Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

(1)  Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

(2)  Result from any work performed by the employee for the employer.

(b)      To the extent a provision in an employment agreement purports to
require an employee to assign an invention otherwise excluded from being
required to be assigned under subdivision (a), the provision is against the
public policy of this state and is unenforceable.

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

TERMINATION CERTIFICATION

 

This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, laboratory
notebooks, flow charts, materials, equipment, other documents or property, or
copies or reproductions of any aforementioned items belonging to
MobileIron, Inc., its subsidiaries, affiliates, successors or assigns (together
the “Company”).

 

I further certify that I have complied with all the terms of the Company’s
Confidential Information and Invention Assignment Agreement signed by me,
including the reporting of any inventions and original works of authorship (as
defined therein), conceived or made by me (solely or jointly with others)
covered by that agreement.

 

I further agree that, in compliance with the Confidential Information and
Invention Assignment Agreement, I will preserve as confidential all trade
secrets, confidential knowledge, data or other proprietary information relating
to products, processes, know-how, designs, formulas, developmental or
experimental work, computer programs, data bases, other original works of
authorship, customer lists, business plans, financial information or other
subject matter pertaining to any business of the Company or any of its
employees, clients, consultants or licensees.

 

I further agree that for twenty-four (24) months from the date of this
Certificate, I shall not either directly or indirectly solicit, induce, recruit
or encourage any of the Company’s employees or consultants to terminate their
relationship with the Company, or attempt to solicit, induce, recruit, encourage
or take away employees or consultants of the Company, either for myself or for
any other person or entity.  Further, I shall not at any time use any
Confidential Information of the Company to negatively influence any of the
Company’s clients or customers from purchasing Company products or services or
to solicit or influence or attempt to influence any client, customer or other
person either directly or indirectly, to direct his or its purchase of products
and/or services to any person, firm, corporation, institution or other entity in
competition with the business of the Company.

 

 

Date:

          

DO NOT DATE

 

 

 

DO NOT SIGN

 

 

(Employee’s Signature)

 

 

 

 

 

DO NOT SIGN

 

 

(Type/Print Employee’s Name)

 

 

--------------------------------------------------------------------------------